         Case 2:19-cv-09649-NJB Document 29 Filed 04/30/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 JERMAINE RUMLEY                                                            CIVIL ACTION

 VERSUS                                                                         NO. 19-9649

 WARDEN DARRYL VANNOY                                                    SECTION: “G”(1)



                                          ORDER

       The Court, having considered the petition, the record, the applicable law and the Report

and Recommendation of the United States Magistrate Judge, and the failure of any party to file

any objection to the Magistrate Judge's Report and Recommendation, hereby approves the Report

and Recommendation of the United States Magistrate Judge and adopts it as its own opinion.

Accordingly,

       IT IS ORDERED that the federal application for habeas corpus relief filed by Jermaine

Rumley is DISMISSED WITH PREJUDICE.

                                    30th day of April, 2021.
       NEW ORLEANS, LOUISIANA, this _____



                                           __________________________________________
                                           NANNETTE JOLIVETTE BROWN
                                           CHIEF JUDGE
                                           UNITED STATES DISTRICT COURT
